i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00398-CV

                                      Loann The TRINH, D.O.,
                                             Appellant

                                                   v.

                                    Maria Zamora RODRIGUEZ,
                                             Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2007CVQ001492-D2
                              Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 10, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).



                                                        PER CURIAM